DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, 7, 12, 15 are objected to because of the following informalities:
Claim 1 recites “the cylinder” in line 8 and should recite “the at least one cylinder”.
Claim 1 recites “the vane” in the third to last line and the last line and should recite “the at least one vane”.
Claim 5 recites “the cylinder” in line 3 and should recite “the at least one cylinder”.
Claim 7 recites “the bearing” in line 2 and should recite “the at least one bearing”.
Claim 7 recites “the cylinder” in lines 2, 5 and 7 should recite “the at least one cylinder”.
Claim 12 recites “the bearing” in line 3 and should recite “the at least one bearing”.
Claim 15 recites “the cylinder” in line 8 and should recite “the at least one cylinder”.
 Claim 15 recites “the vane” in line 14 and should recite “the at least one vane”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the first bypass hole" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is included in the rejection for depending from claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun et al. (US Pat. 7,798,791).
Regarding claim 1, Byun discloses a rotary compressor comprising: a casing (100); a plurality of bearings (420, 320, 330) provided in an internal space of the casing; at least one cylinder (310, 410) that is provided between the bearings (320, 420) to form 
Regarding claim 2
Regarding claim 3, Byun discloses the rotary compressor of claim 2, wherein at least one of the plurality of bearings (420, 320, 330) has a discharge port (421) that connects the discharge chamber (V2) and the noise reducing space (460), and the bypass flow path sequentially passes through the at least one bearing and the at least one cylinder (arrows showing refrigerant passing the bypass flow path sequentially passes through the at least one bearing and the at least one cylinder).
Regarding claim 11, Byun discloses the rotary compressor of claim 1, wherein at least one of the plurality of bearings (420, 320, 330) has a discharge port (421) that connects the discharge chamber (V2) with the noise reducing space (460), and a discharge valve (450) configured to open and close the discharge port (421) is installed on the at least one bearing corresponding to the discharge port, wherein the bypass flow path (413) is opened and closed by the discharge valve.
Regarding claim 15, Byun discloses a rotary compressor comprising: a casing (100); a plurality of bearings (420, 320, 330) provided in an internal space of the casing; at least one cylinder (310, 410) provided between the bearings and configured to form a compression space (V1, V2), the at least one cylinder having a vane slot (411); a rolling piston (430) that is accommodated in the compression space and configured to perform an orbiting movement relative to the at least one cylinder (column 6, line 63 to column 7, line 13); at least one vane (440) that is slidably inserted into the vane slot (411) of the cylinder and, along with the rolling piston, divides the compression space into a suction chamber and a discharge chamber (suction and compression or discharge chamber; column 4, lines 30-36); a discharge cover (460, 380) that defines a noise reducing space (muffler space) configured to accommodate refrigerant discharged from the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (US Pat. 7,798,791) in view of Cho et al. (US PG Pub. 2017/0275996).
Regarding claims 16 and 17, Byun discloses the rotary compressor of claim 15, but does not explicitly teach wherein a front end surface of the at least one vane is rotatably hinged to an outer circumferential surface of the rolling piston; a front end surface of the at least one vane is detachable from an outer circumferential surface of the rolling piston.
Cho teaches the concept of a rotary compressor including a vane (120, Fig. 3) and rolling piston (110), wherein a front end surface (122) of the at least one vane (120) is rotatably hinged to an outer circumferential surface of the rolling piston (111 of rolling piston 110); a front end surface of the at least one vane is detachable from an outer circumferential surface of the rolling piston (paragraph 68) that provides an efficient, smooth behaving coupling between the vane and rolling piston increasing compressor efficiency (see paragraphs 5-9 and 71). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the rotary compressor of Byun to have a front end surface of the at least one vane is rotatably hinged to an outer circumferential surface of the rolling piston; a front end surface of the at least one vane is detachable from an outer circumferential surface of the rolling piston taught by Cho in order to improve compressor efficiency.
Allowable Subject Matter
Claims 4-10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763